           Case 1:20-cv-08646-LLS Document 5 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES TRUELL,
                           Plaintiff,
                                                                     1:20-CV-8646 (LLS)
                    -against-
                                                                            ORDER
CITY OF NEW YORK, et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       By order dated October 15, 2020, the Court severed Plaintiff’s claims from another civil

action, and directed the Clerk of Court to open a new civil action for Plaintiff’s claims. Terry v.

Dep’t of Corr., ECF 1:20-CV-8373, 6. Because Plaintiff, who proceeds pro se, previously

asserted that others have filed complaints in his name without his knowledge or consent, the

Court also directed that once the Clerk of Court opened the new civil action, the Court would

order Plaintiff to file a declaration in which Plaintiff established his intent to proceed in the new

civil action as the plaintiff. Id. This action was opened in response to the Court’s October 15,

2020 order.

       Accordingly, if Plaintiff wishes to proceed with this action as the plaintiff, he must

complete and sign the attached declaration form, and submit it to this Court within 30 days of the

date of this order. If Plaintiff fails to comply with this order within the time allowed, the Court

will dismiss this action without prejudice.
            Case 1:20-cv-08646-LLS Document 5 Filed 11/17/20 Page 2 of 2




         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

SO ORDERED.

Dated:     17, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  2
